internal_revenue_service number release date index number ------------------------------ ----------------------------- --------------------------------------------- ------------------------------------------- ty --------------- ty --------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc ita b02 plr-125235-08 date date ------------------------- ------------------------ ------------------------------------------- --------------------------------------------------------------------------------- taxpayer-husband taxpayer-wife taxpayers a ---------------------------------------------------------------------------------------------------------- b cpa year1 year2 ---------------------------------------------- ----------------------------------------------------------------- ------- ------- dear ---------------------------- this is in response to the letter dated ------------------ submitted on your behalf by your authorized representative in the letter you request an extension of time to make a late election to treat net gain from the disposition of investment_property as investment_income for purposes of calculating the allowable_amount of investment_interest deductible under sec_163 of the internal_revenue_code the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer-husband is a full-time resident manager of a ------------------------ in --------- he receives his compensation on a ---------------------- and reports the income on --------------- of their tax_return beginning in ------- taxpayer-husband began investing in real_estate primarily in ----------- and ------------------- taxpayer-husband hired a tax plr-125235-08 professional a to prepare their joint federal_income_tax returns for year1 and year2 he hired and relied upon a because he had previously used the services of her grandmother b for over years when b passed away taxpayers continued their professional relationship with a for year1 and year2 a prepared taxpayers’ return incorrectly taking a deduction for the interest_expense on the investment properties as ------------------------------------ a did not discuss the rules related to investment_interest expenses with them the first time taxpayers heard of these rules was when their year1 and year2 returns were selected for audit examination taxpayers supplied an affidavit from a detailing the reliance of taxpayers on a in the preparation of their returns and a’s treatment of the interest_expense on the investment properties applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii l ii the excess if any of -- l the net gain attributable to the disposition of property_held_for_investment over ll the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ll or if lesser the net gain referred to in clause ii l as the taxpayer elects to take into account under this clause such term shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election for qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received sec_1_163_d_-1 provides that the election under sec_163 is revocable with the consent of the commissioner plr-125235-08 sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be plr-125235-08 imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion taxpayers’ election is a regulatory election as defined under b because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayers establish that taxpayers acted reasonably and in good_faith with this request the affidavits presented show that taxpayers reasonably relied on a tax professional for the filing of their returns however the tax professional failed to make or advise taxpayers to make the elections the affidavits presented show that taxpayers were unaware of the necessity for the elections and upon discovery of the errors promptly requested relief the information and representations made by taxpayers further establish taxpayers are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayers were not informed in all material respects of the required election and its related tax consequences furthermore taxpayers are not using hindsight in requesting relief taxpayers have represented that specific facts have not changed since the original deadline that make the election advantageous to taxpayers moreover the taxable years in which the regulatory elections should have been made and any taxable years that would have been affected by the elections had they been timely made are not closed by the period of assessment plr-125235-08 finally granting an extension will not prejudice the interests of the government it is represented that the taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than taxpayers would have if the election were made in the appropriate amount by the original deadline for making the election accordingly taxpayers are granted an extension of time for making the election until days following the date of this ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination see section dollar_figure of revproc_2008_1 2008_1_irb_1 sincerely george blaine associate chief_counsel income_tax accounting _thomas moffitt _______ thomas d moffitt chief branch
